Title: To Benjamin Franklin from Frantz Nicolaus Gustav Becker, 27 February 1778: résumé
From: Becker, Frantz Nicolaus Gustav
To: Franklin, Benjamin


<Bayonne, February 27, 1778: A young man pours out his heart, on a matter affecting his whole life, in order to ask your advice. I am a native of Lübeck, from a family esteemed in Germany for its services to the church and the law. As the youngest of five brothers I have been trained in commerce: eleven years’ experience in Germany and almost three in France, a knowledge of English, French, Dutch, German, and Spanish. Since the beginning of this war I have wanted a part in it, to share the colonists’ danger and enjoy their liberty, but have hitherto had to care for my old mother. Now that she and my father are dead, I shall be free within a year of all commitment to Europe. But I do not want to cut my ties here without knowing what difficulties I may meet in a strange land.
Can I be assured of establishing a trade profitable to my new countrymen and myself? The contacts I have and could readily make in Germany, especially on the Baltic, should help to expand the commerce of America. Lübeck furnishes its products to Germany, Denmark, Sweden, and part of Muscovy, and in peacetime would be an ice-free port for your vessels; Hamburg exports the manufactures of Silesia and upper Saxony. I am well known in both cities and could further a trade with them if I were in an American commercial center— Pennsylvania, New Jersey, Virginia, Maryland? I do not know, and should be grateful if you would tell me. I will come to Paris to see you before I embark, which unfortunately cannot be until March of next year, and shall hope for your protection and for recommendations to your countrymen.>
